UNITED STATES D E P A R T M E N T OF EDUCATION
WASHINGTON, D.C. 20202-

JAN 1 2 21301
MEMORANDUM
DATE:
TO:

Chief State School Officers
State Directors of Special Education
State Assessment Directors
State Title I Directors

FROM:

Michael Cohen
Assistant Secretary I•r
Elementary and S econdary Education
"

-

Judith E. Heumann
Assistant Secretary for
Special Education and Rehabilitative Services
SUBJECT:

Clarification of the Role of the IEP Team in Selecting Individual
Accommodations, Modifications in Administration, and Alternate
Assessments for State and District-wide Assessments of Student
Achievement

The Individuals with Disabilities Education Act (IDEA) Amendments of 1997 (Public
Law No. 105-17) gives the Individualized Education Program (IEP) team the authority to
select individual accommodations and modifications in administration needed for a child
with a disability to participate in State and district-wide assessments of student
achievement. If the IEP team determines that the child will not participate in a particular
State or district-wide assessment of student achievement (or part of an assessment), the
IEP team states how the child will be assessed.
According to OSEP/OSERS memorandum 00-24 (August 24, 2000), neither the SEA nor
the LEA can limit the authority of the IEP team to select individual accommodations and
modifications in administration needed for a child with a disability to participate in State
and district-wide assessments of student achievement. However, the SEA or LEA must
ensure that their assessments are valid, reliable, and consistent with professional and
technical standards, particularly for assessments that will have important consequences
for the student or the school. Thus, it is possible for an IEP team to select individual
accommodations or modifications in administration that produce scores that are deemed
invalid under State or local policies for purposes of reporting, accountability, or
determining student benefits such as promotion or high school diplomas. Clearly, the
IEP team must base all decisions regarding accommodations or modifications on a full
understanding of the consequences for reporting and accountability.

Page 2 - Chief State School Officers

Although the SEA and LEA cannot constrain the IEP team's decisions about
accommodations and modifications, the SEA and LEA can provide guidelines and
training to assist IEP teams in making informed decisions. Such guidelines should
delineate instructions and conditions for the appropriate administration of a selected
accommodation. For example, these guidelines can define the role of the scribe when the
IEP team has selected dictation of answers as an accommodation, or prescribe conditions
for reading test items aloud if the IEP team has selected reading test items as an
accommodation. Accommodations guidelines should also clearly inform IEP teams of
any implications for how scores will be reported or any consequences for students or
schools resulting from the selected accommodations.
SEAs and LEAs can also monitor the use of accommodations, modifications, and
alternate assessments to identify questionable patterns of use. Remedial actions may
include providing additional training or support for IEP teams, parents, and students.
A number of important considerations must be examined as SEAs and LEAs endeavor to
preserve the authority of IEP teams while at the same time maximizing the participation
of students with disabilities in reporting, accountability, and educational benefits
associated with State and district-wide assessments. One important consideration is the
basis for the SEA's or LEA's determination that an accommodation or modification is
invalid for a specific purpose. For example, the use of national norms as the basis for
public reporting and/or school or student accountability requires that the administration
conditions for the State/local assessment match those of the norm group. This is
particularly problematic when the norm group does not represent a broad population,
including children with disabilities, and when accommodations are not included in the
norming process. Use of performance standards rather than national norms as the basis
for reporting or accountability may mitigate this concern. For scores expressed as
performance levels, guidelines should be provided for changes in content, test conditions,
or scoring procedures that would, in effect, redefine the performance being assessed or
adjust the range of performance within a level.
Another important consideration is the nature of the consequences or "stakes" connected
with an assessment. If assessments are associated with high stakes for the students, such
as promotion, diplomas, or access to programs, then certain legal principles would clearly
apply regarding the possible denial of benefits on the basis of disability. SEAs, LEAs,
and IEP teams would need to consider very carefully the basis for invalidating the
student's score, the availability of less restrictive alternatives, the fairness of the process
for involving and informing parents and students, the possibility of using additional
evidence in lieu of a single test score, and other factors. A document entitled The Use of
Tests When Making High-Stakes Decisions for Students: A Resource Guide for
Educators and Policy-Makers developed by the Office for Civil Rights (OCR) in the U. S.
Department of Education presents useful information on this topic.
This document can be obtained by telephone at 800-421-3481, by e-mail at OCR@ed.gov,or on the
World Wide Web at http://www.ed.gov/offices/OCR/testing/index.html.Individualswho use a
telecommunications device for the deaf (TDD) may call OCR's TDD number at 877-521-2172.

Page 3 - Chief State School Officers

If assessments are associated with high stakes for teachers, schools, or systems, then
States and districts should be vigilant to minimize any policy implications that provide
incentives for selecting accommodations or modifications that invalidate students' scores
for accountability purposes. Title I of the Elementary and Secondary Education Act
(Title I) requires that each State must have a State assessment system that serves as the
primary means for determining whether schools and districts receiving Title I funds are
making adequate yearly progress toward enabling all students in Title I schools to reach
high standards. All students with disabilities in those schools in the grades being
assessed must be included in the State assessment system, and the scores of students with
disabilities must be included in the assessment system for purposes of public reporting
and school and district accountability. Under Title I, State assessment systems must
include, for accountability purposes, every student who has attended school within a
single school district for a full academic year. And, States must explain how scores from
alternate assessments are integrated into their accountability systems. To assure equitable
treatment of schools under Title I, the SEA must guarantee the comparability of scores
across schools and over time. This may require uniformity of some assessment
procedures. The same assessment when used for different purposes might permit greater
variation in assessment conditions.
A number of strategies are available to allow SEAs and LEAs to meet requirements for
including students with disabilities in reporting and accountability, maintaining valid and
reliable assessment results, and preserving the authority of IEP teams. For example,
IDEA requires that States develop guidelines for the participation of children with
disabilities in alternate assessments, and that States also develop alternate assessments.
These requirements also extend to LEAs when districtwide assessments are involved.
SEAs and LEAs should develop guidelines that fully inform IEP teams, parents, and
students of the appropriate uses of the alternate assessments and possible consequences of
their use.
Assessment accommodations should be chosen on the basis of the individual student's
needs and should generally be consistent with the accommodations provided during
instruction. SEAs and LEAs should commit themselves to expanding both the use of
effective accommodations and research on their impact in order to ensure the broadest
range of participation in their State and district-wide assessments. Some states have
successfully collaborated with test developers to expand accommodations and are
collecting disaggregated data about use and impact of accommodations.
cc: Federal Resource Center
Regional Resource Centers

